Citation Nr: 0020133	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from April to December 1977.  
This appeal arises from a January 1998 rating decision of the 
RO in Baltimore, Maryland, that denied service connection for 
flat feet.  The veteran appealed this determination.

In June 1999, the Board of Veterans' Appeals (Board) remanded 
this case to the RO.  Following further development, and 
continued denial of the claim, the RO returned the matter to 
the Board for further appellate consideration.


REMAND

In the June 1999 remand, the Board noted that the veteran had 
been treated for pes planus during military service and had 
been diagnosed with other podiatry problems and muscular 
dystrophy many years after this service.  The Board requested 
that the RO have the veteran under examination by a 
podiatrist to obtain specific opinions regarding the etiology 
of the veteran's current foot disorders (although, it 
hindsight, the opinion should have been limited to pes 
planus, the only issue on appeal).  

The veteran underwent the requested podiatry examination in 
November 1999; the diagnoses were pes planus and an equinus 
condition.  The examiner initially indicated that both 
disorders preexisted service.  Significantly, however, he did 
not render any opinion as to whether pre-existing pes planus 
was aggravated by superimposed injury or disease during his 
military service, as requested in the prior remand.  While he 
commented that it is possible that "it" was "activated" 
(not aggravated) during service, but that it is "more 
probable that it was caused by his muscular dystrophy . . . 
", those comments appear to relate to the veteran's equinus 
condition, not his pes planus.

Hence, the medical opinion obtained does not include the 
requested information needed to resolve the issue on appeal.  
Hence, another remand of this matter, to obtain clear 
responses to the question posed, is warranted.  See Stegall 
v. Brown, 11 Vet. App. 268 (1998) (A remand by the Board 
conveys on the veteran a right to compliance with the remand 
instructions).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should return the claims file 
to the VA physician who conducted the 
veteran's podiatry examination in 
November 1999.  After a comprehensive 
review of the claims file, to 
specifically include his examination 
report, the physician should render an 
opinion as to whether, with respect to 
the veteran's pes planus, is it at least 
as likely as not that the veteran's pes 
planus was aggravated (i.e., permanently 
worsened) by superimposed disease or 
injury related to his physical training 
while in military service.  The complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a typewritten report.

2.  If the November 1999 examiner is no 
longer available, the veteran should 
undergo further examination to obtain 
opinion as to the etiology of the 
veteran's pes planus.  It is imperative 
that the veteran's entire claims folder, 
to include a complete copy of this 
REMAND, be provided to, and be reviewed 
by, the examiner in connection with the 
examination.  Any testing or 
consultation(s) deemed necessary by the 
examiner should be accomplished, and all 
clinical findings should be reported in 
detail.

Following examination of the veteran and 
review of the claims file, the examiner 
offer opinions as to whether:   1) It is 
at least as likely as not that the 
veteran's pes planus was incurred during 
military service (e.g., as the result of 
prolonged physical activity associated 
with training); or, alternatively, 2) It 
is at least as likely as not that the 
veteran's pes planus is a congenital or 
developmental defect, pre-dating the 
veteran's military service; and, if so, 
3) It is at least as likely as not that 
the veteran's pes planus was aggravated 
(i.e., permanently worsened) by 
superimposed disease or injury related to 
his physical training while in military 
service.  All findings, opinions, and the 
bases therefor should be set forth in a 
typewritten report.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical report does not 
include responses to all applicable 
questions, posed above, appropriate 
corrective action is to be implemented.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the issue of service 
connection for pes planus.  Such 
adjudication should be accomplished on 
the basis of all pertinent evidence of 
record, and all pertinent legal 
authority.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

5.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for additional appellate 
consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




